IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


JOHN R. FREY, H. ELAINE FREY,             : No. 41 WAL 2018
ROBERT G. FREY, SUE FREY, JAMES           :
MILLER, AND ROBIN MILLER                  :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
             v.                           :
                                          :
                                          :
BONNY GOLD, DENNIS GOLD, SLURRY           :
TECHNOLOGIES OPERATING, LLC,              :
SLURRY TECHNOLOGIES OPERATING,            :
INC., PILGRIM ENERGY COMPANY,             :
PILGRIM COAL COMPANY, CHARLES             :
MUSE, A.C. MUSE, ENSUM                    :
PARTNERSHIP NO. 2, SLURRY                 :
TECHNOLOGIES, INC., AGGREGATE             :
SOLUTIONS, INC., ALBERT C.                :
MUSE/REPRESENTATIVE OF THE                :
ESTATE OF CHARLES H. MUSE, JR.,           :
DECEASED, ALBERT C.                       :
MUSE/REPRESENATIVE OF THE                 :
ESTATE OF CHARLES HOWARD MUSE,            :
JR.                                       :
                                          :
                                          :
PETITION OF: BONNY GOLD, DENNIS           :
GOLD AND SLURRY TECHNOLOGIES              :
OPERATING, LLC                            :


                                    ORDER



PER CURIAM

     AND NOW, this 19th day of June, 2018, the Petition for Allowance of Appeal is

DENIED.